Third District Court of Appeal
                                State of Florida

                         Opinion filed December 23, 2015.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                               No. 3D14-2519
                  Lower Tribunal Nos. 14-1709 & 1277362203
                             ________________


                              Hope Madu Onye,
                                     Appellant,

                                         vs.

           Department of Revenue o/b/o Johnnel E. Missick,
                                     Appellee.


      An Appeal from the Circuit Court for Miami-Dade County, Martin Shapiro,
Judge.

      Hope Madu Onye, in proper person.

      No appearance, for appellee.


Before ROTHENBERG, SALTER and LOGUE, JJ.

      LOGUE, J.

      We reverse the award of retroactive child support because the record is

silent as to whether the former husband and the former wife resided together with
the children during the period of retroactivity. See Motie v. Motie, 132 So. 3d

1210, 1214-15 (Fla. 5th DCA 2014); see also § 61.30(17), Fla. Stat. (2014). We

affirm the trial court’s order on all other grounds.




                                           2